Citation Nr: 0700497	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  04-28 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Service connection for coronary artery disease secondary to 
service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied service connection for 
coronary artery disease.

The veteran appeared before the undersigned in December 2005 
at a Travel Board Hearing held at the RO in Montgomery, 
Alabama.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The RO denied the veteran's claim for service connection for 
coronary artery disease because there was no evidence of the 
claimed disability during active service, nor was there any 
evidence that the claimed disability was related to the 
veteran's service-connected diabetes.  A 1986 diagnosis of 
coronary artery disease is of record, and a 1990 diagnosis of 
diabetes is of record.

The February 2003 VA examination contains a diagnosis of 
peripheral vascular disease, which had its onset after the 
recorded onset of the veteran's diabetes.  The examining 
physician concluded that diabetes was a contributing factor 
in the development of the peripheral vascular disease.

The February 2003 VA examination also contains a diagnosis of 
coronary artery disease, which "preceded a clear cut 
diagnosis of [the veteran's] diabetes."  The examining 
physician went to say that there might be other records that 
would indicate the onset of diabetes at an earlier age, but 
they were not in the C-file at the time it was reviewed.  
This later statement implies that, if there was evidence that 
the onset of diabetes preceded the onset of coronary artery 
disease, the examining physician might have concluded that 
the diabetes was a contributing factor in the development of 
his coronary artery disease.

At his December 2005 Travel Board Hearing, the veteran 
testified that the doctor who performed his coronary artery 
bypass surgery in 1986 told him at that time that 
triglycerides and high blood sugar caused his heart problem.  
The veteran submitted a hematology laboratory report from 
March 1984 showing high blood sugar and a March 1984 clinic 
note from Dr. Timothy Decker showing high blood sugar.

Another VA examination is required for a medical opinion as 
to whether, in light of this additional evidence, the onset 
of the veteran's diabetes preceded the onset of his coronary 
artery disease and, if so, whether the coronary artery 
disease is related on a secondary basis to the veteran's 
service-connected diabetes.

Accordingly, the case is REMANDED for the following action:

1. Provide the veteran's claim file, 
together with a copy of this remand, to an 
appropriate medical specialist for an 
opinion as to whether it as at least as 
likely as not (a 50 percent or greater 
probability) that the veteran had diabetes 
prior to his coronary artery bypass 
surgery in 1986 and, if so, whether it is 
at least as likely as not that the 
veteran's coronary artery disease is 
related to his service-connected diabetes.

2.  Then, readjudicate the claim.  If the 
benefit sought remains denied, provide the 
veteran and his representative with a 
statement of the case and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).






_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



